Title: General Orders, 6 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Sunday April 6th 1783
                            Parole Zealand.
                            Countersigns Africa_ Bohemia.
                        
                        For the day tomorrow Major Ashley
                        B. Qr Mr York brigade
                        For duty the 5th Massachusetts regiment.
                    